Case 19-00475-JMC-13       Doc 15     Filed 02/11/19     EOD 02/11/19 09:48:18        Pg 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  IN RE:

  JASON ALLEN BREWER                                   CASE NO: 19-00475-JMC13
  MARY LOUISE BREWER,
                    Debtors.
  __________________________________


  JASON ALLEN BREWER
  MARY LOUISE BREWER,                                  Adversary Proc. No.
                 Plaintiffs,

                 vs.

  FRANKLIN CREDIT MANAGEMENT CORP,
                          Defendant.
  __________________________________

           COMPLAINT TO AVOID WHOLLY UNSECURED MORTGAGE

                                        Introduction

       1. This is an action to move the Court, pursuant to 11 U.S.C. 1322(b), to
  avoid the wholly unsecured mortgage of Franklin Credit Management Corp, (hereafter
  “Franklin Credit”) on the following real property commonly known as:

                         3842 E. Brunswick Ave. Indianapolis IN 46237
                                    Legal Description:



                                           Parties

          2. The Debtors are natural persons residing in the City of Indianapolis, County of
  Marion, State of Indiana, and are also Debtors pursuant to the provisions of Chapter 13 of
  Title 11 of the United States Code.

         3. The Debtors are consumers and debtors as those terms are defined under
  applicable Federal and State statutes.

         4. Franklin Credit, which maintains a place of business, which to the best of
  Debtor’s knowledge and belief is its principal place of business, at 101 Hudson St, Jersey
  City NJ 07302 and is listed as a creditor on Schedule "D".
Case 19-00475-JMC-13         Doc 15     Filed 02/11/19     EOD 02/11/19 09:48:18        Pg 2 of 2




                                              Facts

           5. That Debtor filed a case on January 28, 2019 - referred to as the "Petition
  Date."

        6. The Creditor/Defendant, Franklin Credit, obtained an assignment of this
  mortgage, which recorded on January 4, 2007.

           7. The value of the Property as of the Petition Date is $116,000.

        8. That the total amount of the lien held by first mortgage holder Shellpoint
  Mortgage is $116,130.43.

           9. That the Defendant's mortgage claim amount is $28,152.02.

         10 That Defendant's mortgage is wholly unsecured and is subject to avoidance
  under 11 U.S.C. 1322(b).

         11. To the extent of the non-bankruptcy claims for relief, this matter is a core
  proceeding and the Debtors consent to the entry of a final order in this case by the
  Bankruptcy Judge.

          WHEREFORE, the Debtors respectfully prays that, after notice and hearing as
  may be required, this Court enter an Order stripping said second mortgage as a lien
  against debtor’s real property located at 3842 E. Brunswick Ave. Indianapolis IN 46237
  and converting the underlying debt to an unsecured claim herein, and for all other proper
  relief.


                                                 /s/ Mark S. Zuckerberg
                                                 Mark S. Zuckerberg
                                                 Attorney for Debtors/Plaintiffs
                                                 Mark Z. Zuckerberg, #13815-49
                                                 Bankruptcy Office of Mark S. Zuckerberg
                                                 429 N. Pennsylvania St., Suite 100
                                                 Indianapolis, IN 46204
                                                 Phone: 317-687-0000
                                                 Fax: 317.687.5151
                                                 filings@mszlaw.com
